STONE, J.
On appeal causes from justices of the peaee, “if the sum claimed does not exceed twenty dollars, such cases must be tried by the court without the intervention of a jury; if it exceeds twenty dollars, an issue must be formed *566and submitted to a jury.” — Rev. Code, § 2772. “ Sueb eases must be tried according to equity and justice, without regard to any defect in the summons, or other proceeding before the justice.” — Rev. Code, § 2773. Under these sections, if the sum claimed does not exceed twenty dollars, there is no necessity for a complaint or issue, even when tried on appeal ; but, if a complaint is filed, it is said the rules of pleading must be observed. The complaint, however, may be very brief. — 1 Brick. Dig. 112-4, §§ 74, 75, 76, 55, 57, 61, 69,70, 71, 77, 78, 79, 80, 94; also, §§ 66, 68, 86, 87 ; see, also, Glaze v. Blake, and Schuessler v. Wilson, at the present term.
Section 2523 (Rev. Code) requires, that suits on contracts for the payment of money shall be prosecuted in the name of the party really interested, whether he have the legal title or not. This section relates to suits in the Circuit Courts, or other courts of similar jurisdiction. Actions before justices of the peace are controlled by a different statute. Section 3204 (Rev. Code) declares, that “all actions brought before justices of the peace, founded on any contract, express or implied, must be brought in the name of the party really interested therein, whether he have the legal title or not ” It will be observed, there is a substantial difference in the language of these two sections. While one limits the rule to contracts for the payment of money, the other embraces all actions founded on contract. The present suit is founded on a contract; the bond of defendants, given when they sued out their writ in detinue. It results, that the complaint first filed in the City Court was right as to parties, and that court erred in sustaining the demurrer to it. The judgment rendered by the City Court should have been in the name of J". Abraham & Brother. This is but a clerical error, which we will here amend, at the costs of the appellants.
Judgment of City Court amended, and affirmed.